Title: Thomas Jefferson to José Corrêa da Serra, 26 April 1814
From: Jefferson, Thomas
To: Corrêa da Serra, José


          Dear Sir Monticello Apr. 25. 26. 14.
          Your favor of the 10th by the delays of our winter post, is but just recieved and mine of the 19th I presume reaches you about this time. they have passed each other by the way. I am sorry that your visit to us will be delayed until your return from Kentucky; mais tout ce qui est differé n’est pas perdu; and it will then and always be welcome. you promise also to call on us en passant.
			 should I have set out on my journey to Bedford,
			 you will find mr & mrs Randolph here who will recieve you with the pleasure your society gives us all; as they will also
			 your companion mr Walsh. his visit I should lose personally with real regret, entertaining equal esteem
			 for his worth and
			 talents. it is still however possible that I may be detained some days longer than I
			 expect; as my departure hangs on certain circumstances not within my controul. should you therefore have left Philadelphia on the 1st of May as you propose, and make no stay at Washington, I do not entirely despair of participating of your company here, altho’ you may not have recieved this letter apprising you of the possibility.
          The first Western mail shall carry a letter to Govr Claiborne, or perhaps to a friend in Natchez more conversant in Botanical researches, to engage an execution of your request as to the Bow-wood.not
			 entirely without a hope of seeing
			 yourself & mr Walsh here, but in every case wishing you a pleasant journey & safe return, I salute you with affection & respect.
          Th:
            Jefferson
        